985 So. 2d 606 (2008)
Donald Marion MILLER, II, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0843.
District Court of Appeal of Florida, First District.
June 10, 2008.
Rehearing Denied July 16, 2008.
Donald Marion Miller, II, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Smith v. State, 967 So. 2d 1008 (Fla. 1st DCA 2007) (motion for *607 reconsideration of order denying motion for rehearing is unauthorized and does not delay rendition of the underlying final order).
BROWNING, C.J., KAHN and THOMAS, JJ., concur.